Citation Nr: 1425231	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-32 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the lung and esophagus for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956, and from August 1958 to March 1961.  He died in June 2007.  The appellant claims as the surviving spouse.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) in Portland, Oregon.

In March 2013, the appellant presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.   

In August 2013, the Board remanded the matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals a copy of a December 2013 VA opinion report, which has been reviewed by the RO and Board in conjunction with the current claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's death due to lung cancer was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it the result of an event not reasonably foreseeable.

2. Additional disability of VA treatment for lung cancer, including radiation pneumonitis and esophagitis, was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for DIC pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of death of the Veteran have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).

2.  The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the lung and esophagus caused by VA radiation therapy, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361, 3.1000 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, VA issued a VCAA notice letter to the appellant in March 2008.  This letter informed the appellant of what evidence was required to substantiate her claim for compensation for additional disability and the cause of the Veteran's death under 38 U.S.C.A. § 1151, and of her and VA's respective duties for obtaining evidence.  This letter provided her with the general criteria for the assignment of an effective date and initial rating.    

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA and private treatment records.  No other outstanding records have been identified.  Pursuant to the Board's August 2013 remand, copies of x-ray films from the VA Medical Center in White City, Oregon, have been obtained and are associated with the claims file.  

In addition, the Veteran's claims file was reviewed by a VA physician in December 2013 for opinion on the appellant's 1151 claims.  The opinion report reflects that the physician reviewed the entire claims file, to include the recently obtained x-ray films, and provided the requested opinions with supporting rationale.  These actions complied with the Board's remand instruction.  Stegall, 11 Vet. App. at 271.

Moreover, with regard to the claim for accrued benefits, as noted in more detail below, the appellant must rely on the evidence of record (either directly or constructively) at the time of the Veteran's death in order to be successful in her claims. There is no indication of any VA or other federal records which have not been obtained for the Veteran, and the appellant is legally precluded from providing new evidence in support of her claims for accrued benefits.

During the hearing, the issues were clarified, the legal concepts were explained and there was inquiry as to outstanding evidence.  Furthermore, the submission of additional evidence was suggested.  The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for compensation under the provisions of 38 U.S.C.A. § 1151 are thus ready to be considered on the merits.


II. Factual Background

VA outpatient treatment records dated in October 2002 reflect that a chest x-ray showed chronic obstructive pulmonary disease (COPD).  

In December 2003, the Veteran presented with a complaint of a 6-day history of chest pain.  He denied shortness of breath, cough, fever, and hemoptysis.  It was noted that he quit tobacco in 1996.  A chest x-ray showed no infiltrate or effusion.  In addition, a widened mediastinum could not been ruled out.  Flattened diaphragms were also noted.   It was indicated that these changes were consistent with COPD.  

A report later in December 2003 noted that the pain persisted and the Veteran reported to another emergency room, where a chest x-ray and EKG were performed and he was felt to have pleurisy.  An impression of pleuritic chest pain was indicated.   The Veteran was seen for subsequent treatment in December 2003 for pleuritic chest pain.  A chest x-ray at that time was abnormal, infiltrate versus nodule.  

A January 2004 VA outpatient treatment report reflects an assessment of pharyngitis, probable residual of bronchitis.  A later January 2004 report reflects that the Veteran was finally diagnosed with pneumonia and was doing better with antibiotics.  He did not have any more chest pain or cough.  He was back to baseline shortness of breath with exertion or with severe coughing.  An impression of recently-clinically resolved pneumonia was indicated.  

A March 2004 treatment report reflects that the Veteran was seen for follow-up of pneumonia.  On examination, lungs were clear with no wheezing, rales, and normal respiratory effort.  A chest x-ray showed volume loss on the left and overall increased interstitial markings of the left lung field overall and not so concentrated in the mid-field as before.  The examiner indicated that the pneumonia clinically resolved, but the chest x-ray was still not clear to his eye.

Later in April 2004, the Veteran was treated for an upper respiratory infection.

An April 2005 VA outpatient treatment report reflects that the Veteran reported no new pulmonary symptoms, shortness of breath, or cough, though it was noted that he had a history of abnormal chest x-ray.

An October 2005 treatment report reflects that a review was essentially negative for any significant symptoms like chest pain, but the Veteran did have some shortness of breath on climbing four flights of stairs.  

An August 2006 VA treatment report reflects that a bone scan was negative for metastatic disease.  

In September 2006, the Veteran presented for treatment with complaints of fever, cough, chest pain, and brown sputum.  He also endorsed shortness of breath and extreme fatigue.  He was assessed with probable community-acquired pneumonia.  Later in September 2006, a VA treatment entry reflects that the Veteran's spouse had called to inform them that he had recently been seen at Rogue Valley emergency and a tumor was found.  

An October 2006 private oncology consultation reflects that while the Veteran was undergoing treatment for pneumonia and shortness of breath, he was found to have a large lesion in the left upper lung field by chest x-ray and CT scan.  It was noted that the Veteran had a 40-pack per year tobacco history, which he quit in 1995.  He had a history of emphysema but no previous history of cancer.  An impression of newly-diagnosed non-small cell lung cancer, large-cell undifferentiated carcinoma by histologic and immunohistochemical evaluation and post-obstructive pneumonia due to tumor was indicated.

A private treatment report dated later in October 2006 reflect that the Veteran was seen in the emergency department and treated with antibiotics for another bout of post-obstructive pneumonia.  It was noted that he was to undergo radiation therapy at the VA Medical Center.

A November 2006 VA outpatient treatment report reflects that the Veteran indicated that he had not been feeling well since around January this year, with progressive weakness, fatigue, scattered joint pain, and cramps.  Over the next few months, the symptoms progressed and began to include dyspnea with exertion and non-productive cough.  A September 2006 chest x-ray was performed and initially felt to represent pneumonia and he was started on home oxygen; however, with persistent symptoms and no response to several courses of antibiotics, he presented to a local hospital, where a CT scan showed a left upper lung mass.  

Treatment records from the Rogue Valley Medical Center reflect that the Veteran presented in the fall of 2006 with recurrent post-obstruction pneumonia.  A CT scan showed a 5-centimeter mass in the left upper lung with possible extension to the chest wall and also a suspicious second nodule in the lower left lung.  It was noted that a July 2006 bone scan performed related to the Veteran's back pain showed no evidence of metastatic disease.  

On VA treatment in November 2006, the Veteran complained of worsening pulmonary systems.  The treatment provider noted that the Veteran had worsening symptoms clinically and on chest x-ray, but he could not tell if cancer or pneumonia or both were worsening.  

A December 2006 VA treatment report reflects that, since the Veteran began radiation therapy, he had continued to spike fevers intermittently.  The Veteran also reported pain at the radiation site.  The Veteran continued to receive radiation treatment through January 2007.  

A December 2006 VA chest CT scan report notes an impression of interval decrease in size of a large left upper lobe mass lesion, again noted to have central necrosis.  There was stable mediastinal lymphadenopathy, stable appearance of several hypodense lesions within the left lobe of the liver, and severe emphysema with apical predominance right greater than left.  

A February 2007 report reflects that the Veteran had continuous pain in the esophageal area at the radiation treatment site.  It was noted that he had tried fentanyl patches and oxycodone with no relief.  

A March 2007 VA outpatient treatment report reflects Veteran might have been too sick for lung cancer chemotherapy.  

A March 2007 report reflects that the Veteran had been feeling poorly since completion of radiation therapy to the left chest in late January 2007.  He had been reportedly getting more short of breath.  He presented to the emergency room for treatment.  An impression of post-obstruction pneumonia due to non-small-cell cancer, acute on chronic, now with signs of sepsis syndrome, fever, prostration, and hypotension, as well as hypoxemia, was assessed.  

The Veteran was readmitted to the Rogue Valley emergency room later in March 2007 with increasing shortness of breath and fever.  A CT scan of the chest revealed a cyst-like mass in the left upper lobe and extensive interstitial inflammation of the left lung. A large necrotic process in the left upper lung likely related to residual tumor, and post radiation change were indicated.   It was noted that the Veteran's major problem was persistent pulmonary infection with post-obstructive pneumonia. The examiner reported that chronic antibiotic therapy was likely to soon fail to halt further deterioration.  

In April 2007, the Veteran underwent bronchoscopy, and afterwards experienced an improved subjective sense of well-begin.  The treating physician noted that the Veteran was to return for more vigorous anticancer treatment if the lung infection had cleared, but that such clearing was unlikely.   

A treatment report following the bronchoscopy reflects that the Veteran continued to be quite weak and with poor appetite and chronic cough.  An impression of left upper lobe abscess, non-small cell lung cancer, radiation pneumonitis, and COPD was indicated. 

An April 2007 VA treatment report notes that the Veteran tolerated radiation therapy well, but by the end of treatment he did have some light erythema and esophagitis

Prior to his death, the Veteran submitted a statement indicating that his physician told him that his respiratory problems were a result of over-radiation treatments.  

A Certificate of Death reflects that the Veteran died at home in June 2007.  The immediate cause of death was listed as lung cancer, with an approximate onset one year prior to death.

In December 2013, the Veteran's claims file, including all treatment records and x-rays films dated in 2003 and 2004, was reviewed for opinion on the etiology of the Veteran's death and any additional disability of the lung and esophagus prior to death resulting from radiation treatment.

After this review, the examiner opined that the Veteran most likely did have additional disability of left lung pneumonitis and esophagitis as a result of VA radiation treatment in December 2006 and January 2007.  In so finding, she noted that medical records documented esophagitis due to radiation and CT scans were
consistent with findings of radiation pneumonitis.   The examiner further opined that, based upon review of medical records and medical literature, that the cause of these additional disabilities was not due to an event not reasonably foreseeable stemming from the Veteran's radiation treatment, as these types of side effects are very common with the type of radiation the Veteran had and a reasonable health care provider would have discussed these possible risk during a consent for the procedure.  Further, the examiner noted that, after review of the literature and the
Veteran's medical records, the amount of radiation he received for treatment of his lung cancer was not excessive.   She indicated that the medical literature supports radiation-induced esophagitis and pneumonitis as being very common and also supports the doses of radiation used for this Veteran's lung cancer.

The examiner also opined that it is less as likely as not that the proximate cause of the Veteran's death from lung cancer was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. She also found that the VA did not fail to diagnosis or properly treat the Veteran's lung cancer in a timely manner.  She noted that review of the medical records, including chest x-rays from 2003 and 2004, did not show findings consistent with lung cancer until 2006.  Review of the medical records also showed systematic/step-wise diagnosis and treatment of the Veteran's lung cancer.   The examiner determined that the Veteran did not experience excessive radiation for treatment of his lung cancer, though he did have evidence of radiation pneumonitis and esophagus.  Moreover, she opined that VA did not fail to diagnosis or properly treat this Veteran's lung cancer in a timely manner.


III.  Analysis

Compensation or DIC shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected. Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability due to VA medical care, VA compares the veteran's condition immediately before the beginning of the relevant care or treatment to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and has additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). The proximate cause of disability is the action or event that directly caused the death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558  (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993). Pursuant to 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death. The Veteran died in June 2007. The appellant filed her accrued benefits claim in August 2007; thus, her claim was timely filed. Id.

The appellant contends that the Veteran developed additional disability to the lung (radiation pneumonitis) and esophagus as the result of his VA radiation treatment in December 2006 and January 2007.  In various written statements and in Board hearing testimony, she alleged that, because of "over-radiation" by VA medical personnel in order to treat the Veteran's lung cancer, the Veteran developed additional deniability to the lungs (radiation pneumonitis) and esophagus, leading to his eventual death.  The appellant stated that the Veteran had to be hospitalized shortly after his VA radiation therapy, as his overall condition worsened significantly.  During the Board hearing, the appellant expressed her belief that the Veteran's esophagus had deteriorated to the point that he could not breathe anymore due to VA's excessive radiation treatment.  He also developed radiation pneumonitis.  She said that a private physician told her that there was additional disability to the lung and esophagus.  

In addition, the appellant also contends that the Veteran's death from lung cancer was the result of the failure of VA medical personnel to timely diagnose and properly treat the Veteran's lung cancer.  While lung cancer was not diagnosed until September 2006 by private x-ray, she contends that VA medical personnel failed to diagnosis and properly treat the lung cancer despite its presence on earlier VA chest x-rays in 2003 and 2004.  She stated that the Veteran was misdiagnosed with pneumonia by VA; thus VA did not catch the Veteran's lung cancer in a timely fashion until it was too late, leading to his death.  

The record establishes that the Veteran's lung cancer was not identified until private treatment the fall of 2006, after initially seeking treatment for pneumonia at the VA Medical Center.   After that, the Veteran's underwent radiation therapy.  Records during this period indicate that he had bouts of radiation pneumonitis and esophagitis.  He died in June 2007 due to lung cancer.  Here, there is evidence of post treatment esophagitis, radiation pneumonitis, and death from lung cancer.  The issue is whether such disability and death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.

With respect to the appellant's contention that VA failed to properly diagnosis lung cancer an earlier time, the Court has explained that in cases of failure to diagnose claims, the injury "must necessarily be the failure to diagnose the condition."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009).  The pertinent questions are therefore whether a physician exercising a reasonable degree of skill and care ordinarily required of a medical professional would have diagnosed the condition and whether the additional disability and death would have been avoided had the proper treatment and diagnosis been rendered on VA treatment at an earlier time.  

The medical evidence of record is against the appellant's statement that lung cancer was present for years prior to the Veteran's death but failed to be diagnosed by VA, leading to his eventual death.  The only competent opinion on the matter is the opinion provided by the December 2013 VA examiner, which weigh against the claim. This examiner indicated that she reviewed chest x-ray films and reports from 2003 and 2004 in rendering this opinion.  She found that the diagnosis was rendered following the ordinary course and procedures for diagnosis. Moreover, the Board notes that private treatment records are consistent with a diagnosis of lung cancer in the fall of 2006, and note that a bone scan a few months prior failed to demonstrate the presence of cancer.  Her opinion that he had the same symptoms prior to the private diagnosis does not establish that he had cancer that was missed by VA.

As regards the appellant's statement that additional disability of the lung and esophagus and/or death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  The evidence of record at the time of the Veteran's death does not establish that any of these instances of fault during the Veteran's care for lung cancer.  Moreover, the only opinion on the matter is the opinion provided by the December 2013 VA examiner, which weighs  against the claim. This examiner indicated that she reviewed all medical treatment records and pertinent medical literature.  She indicated that, based upon her review, the Veteran's diagnosis and course of treatment was appropriate and not excessive.  She also indicated that the additional disability, including pneumonitis and esophagitis were common side effects related to the Veteran's treatment.  The appellant has not provided any opinion to the contrary.

The Board also considered the appellant's statements and hearing testimony that VA was negligent in failing to diagnosis and providing care.  The appellant, however, is not competent to provide an opinion as to the cause of the Veteran's additional disability of death or whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  An opinion as to the cause of a the Veteran's additional disability and death would involve analysis of clinical testing, including CT scans, and x-ray reports, and a knowledge of highly complex medical  matters and an understanding of the workings of the lung cancer and radiation treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  In expressing an opinion as to cause and negligence, the appellant is not reporting readily apparent symptoms, nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional. See Jandreau v. Nicholson, 492 F.3d at 1377.  Furthermore, in the present case, we are dealing with a question of an alleged misdiagnosis or improper treatment of the condition.  The appellant has not demonstrated that she has knowledge of the acceptable medical practices in diagnosing and treating lung cancer such that her statements would be competent, nor has she indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g. amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  Accordingly, the most probative evidence in this case are the VA examinations and opinions and other treatment records which reflect that the VA acted with reasonable care and due diligence in treating the Veteran.

Finally, the appellant has never argued that VA treated the Veteran without informed consent.  38 C.F.R. § 3.361(d)(1)(ii).   Moreover, VA and private treatment records reflect that the Veteran requested to undergo radiation therapy at the VA Medical Center.  Accordingly, the Board finds that benefits are not warranted on this basis.

For the foregoing reasons, the preponderance of the evidence is against the claims for DIC under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran and for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the lung and esophagus caused by VA radiation therapy, for purposes of accrued benefits.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the lung and esophagus caused by VA radiation therapy, for purposes of accrued benefits, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


